PER CURIAM.
This matter is before the Court on Petition for Approval of Consent Plea for Public Reprimand and Entry of Final Order of Discipline.
On January 21, 1980, The Florida Bar filed its Petition alleging:
1. The Respondent acted as attorney for the buyer in a deposit receipt and contract for the purchase and sale of a hotel.
2. The contract called for a deposit of $5,000 to be held in trust by the Respondent.
3. According to the terms of the contract, the $5,000 was to be treated as liquidated damages in the event of default by the buyer.
4. Shortly after the contract was signed, the Respondent wrote the attorney for the seller, the following:
Please be advised that the undersigned, as attorney for the purchaser above, is holding a check in the amount of $5,000 as and for. the deposit required under the contract for sale and purchase dated September 15, 1976.
5. The Respondent never deposited the check and without the consent of the seller, Respondent returned the uncashed $5,000 check to his client, on or about October 14, 1976.
6. The Respondent, by returning the $5,000 to his client, knowingly failed to discharge his fiduciary obligation to the seller.
7. During October, 1976, the buyer defaulted and the seller requested the $5,000 from the Respondent.
8. The Respondent failed to deliver the $5,000 or the uncashed check to the seller, as he had returned the check to his client, without consent of the seller, in violation of DR 1-102(A)(4)(6) of the Code of Professional Responsibility.
*12969. During January, 1979, the Board of Governors of The Florida Bar voted to accept the Respondent’s CONSENT PLEA FOR PUBLIC REPRIMAND.
The Petition for Approval of Consent Plea for Public Reprimand and Entry of Final Order of Discipline is granted, and Respondent, Ralph S. Sterling, is hereby disciplined by public reprimand to be published in the Southern Reporter based upon the facts set forth above. The publication of this Opinion shall serve as the public reprimand to Respondent.
Costs in the amount of $201.10 are hereby taxed against the Respondent.
It is so ordered.
ENGLAND, C. J., and ADKINS, BOYD, ALDERMAN and McDONALD, JJ., concur.